QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
This application is in condition for allowance except for the following formal matters: See drawing requirement below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Information Disclosure Statement
Applicant’s multiple Information Disclosure Statements (IDS) (50 in total) 
have been received, and entered into the record. However, it is impractical for the Examiner to review the references thoroughly with the number of references cited in this case. By initializing each of the cited references on the accompanying 1449 forms, the Examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review has been made of the cited references.
MPEP § 2004.13 states:
"It is desirable to avoid the submission of long lists of documents if it can be

information. If a long list is submitted, highlight those documents which have
been specifically brought to applicant's attention and/or are known to be of
most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F.
Supp.948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577
(5thCir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron
Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)."
Further, it should be noted that an applicant's duty of disclosure of material and
information is not satisfied by presenting a patent examiner with "a mountain of largely
irrelevant [material] from which he is presumed to have been able, with his experience
and with adequate time, to have found the critical [material]. It ignores the real world
conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co.,
722 F.2d 1556, 1573 [220USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851
(1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less
relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc.,
24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at
1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260,
at 272 (S.D. FI. 1972).

Drawings
The drawings filed on April 26, 2021 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channel and  concentric ring-shaped contact terminals must be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 17-36 are allowed.
Claims 17 and 19-35 are allowable over the prior art because Claim 17 sets forth a socket including a plurality of electrically conductive concentric ring shaped contact terminals disposed within the cavity each mateable with a concentric ring shaped contact terminal of the plug when the plug is inserted into the socket, a central channel into which the spindle of the device can be inserted in order to releasably latch the fixture to the socket, a hub connected to and surrounding the socket containing an electrical circuit board, and having a plurality of peripherally disposed electrical connectors electrically connected to the circuit board, a plurality of modules each having a housing, an electrical connector positioned at a periphery of the housing and releasably connectible to one of the plurality of electrical connectors of the hub, an electrical component connected to the housing and electrically connected to the electrical connectors of the module, one or more of the electrical components being a transmitter or a receiver, the electrical component in electrical communication with the circuit board of the hub through the electrical connector of the module when the module is connected to the electrical connector of the hub.  This combination of limitations was not shown or suggested by the prior art. 
Claim 18 is allowable over the prior art because claim 18 sets forth a plug including a plug body, a plurality of electrically conductive and concentric ring shaped contact terminals attached to the body, a spindle insertable into the central channel of the electrical socket, and a rod slidable within the spindle to releasably attach the plug to the electrical socket when the spindle is inserted into the central channel of the electrical socket, a hub connected to and surrounding the plug, containing an electrical 
Claim 36 is allowable over the prior art because Claim 36 sets forth a socket having at least one internal cavity therein, a plurality of electrically conductive concentric ring shaped contact terminals disposed within the cavity each mateable with a concentric ring shaped contact terminal of the plug when the plug is inserted into the socket, to thereby establish an electrical connection between the electrical power supply wiring and the socket, and a central channel into which the spindle of the device can be inserted in order to releasably latch the fixture to the socket, a hub connected to and surrounding the socket, having a plurality of peripherally disposed electrical connectors; a plurality of modules each having a housing, an electrical connector positioned at a periphery of the housing and releasably connectible to one of the plurality of electrical connectors of the hub, an electrical component connected to the housing and electrically connected to the electrical connector of the module, one or more of the electrical components being a transmitter or a receiver, the electrical component in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Van Winkle is cited of interest for showing in Figure 3, a light fixture with a socket base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/PEGGY A NEILS/Primary Examiner, Art Unit 2875